Citation Nr: 0009261	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  95-23 339	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to March 
1966, and he also had active service during May 1980 (active 
duty for training during which he incurred a service-
connected right knee disability).  The present appeal to the 
Board of Veterans' Appeals (Board) began with an appeal from 
a December 1994 RO decision which denied an increase in a 20 
percent rating for the right knee disability.  While the 
appeal was pending, an October 1996 RO decision proposed to 
reduce the right knee rating to 10 percent, and such 
reduction was carried out by a February 1997 RO decision, 
with the reduction effective May 1997.  The veteran also 
appeals the rating reduction.  He testified at a Board 
hearing in January 2000.


REMAND

As noted, the veteran disputes the RO decision which denied a 
rating in excess of 20 percent for a right knee disability, 
and he also disputes the RO's subsequent decision to reduce 
the rating to 10 percent.  His claim is well grounded, 
meaning plausible, and the file shows there is a further VA 
duty to assist him in developing the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 (1999); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The last supplemental statement of the case (SSOC) was issued 
by the RO in June 1998.  Subsequently received medical 
evidence includes VA outpatient records from 1998 and 1999 
concerning the right knee condition.  The RO has not 
considered this evidence and has not addressed it in an SSOC.  
Such should be accomplished by the RO.  38 C.F.R. §§ 19.37, 
20.1304.

At the January 2000 Board hearing, the veteran also reported 
other VA treatment for his right knee condition in recent 
years.  Related medical records should be obtained.  
Murincsak v. Derwinski, 2 Vet.App. 363  (1992).  The last VA 
compensation examination for the right knee disability was in 
August 1996, several years ago.  Given the length of time 
since that examination, and allegations of a worsened 
condition, a current examination is warranted,  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  The Board also notes the 
allegations made at the Board hearing, concerning proper 
rating of the right knee disability.  On remand, the RO 
should address these allegations.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain copies of all VA 
medical treatment records, dated during 
and since 1998, concerning the veteran's 
right knee disability.

2.  The RO should thereafter have the 
veteran undergo a VA orthopedic 
examination to determine the severity of 
the right knee disability, including 
residuals of a medial meniscectomy.  The 
claims folder should be provided to and 
reviewed by the examiner.  All indicated 
studies should be performed, including X-
rays to confirm or rule out arthritis of 
the right knee.  The doctor should note 
any objective signs and symptoms of a 
meniscectomy scar.  Range of motion of 
the right knee should be reported in 
degrees; any objected signs of pain on 
motion should be noted; and the doctor 
should assess whether there is additional 
impairment due to pain on use or during 
flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995)  Any right knee 
instability should be noted and fully 
described.

3.  Thereafter the RO should review the 
claim for an increased rating for the 
right knee disability.  This should 
include consideration of whether the 
reduction in rating from 20 percent to 10 
percent was proper.  See 38 C.F.R. 
§ 3.344.  The RO should consider whether 
a separate rating is warranted for any 
symptomatic scar, and the RO should 
consider whether separate ratings are 
warranted for any arthritis and 
instability of the knee.  See VAOPGPREC 
9-98 and 23-97.  If the claim is denied, 
the RO should issue a SSOC to the veteran 
and his representative, and give them an 
opportunity to respond before the case is 
returned to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




